A Ford car, the property of appellant Guy King, was seized by the chief of police of the city of Decatur while in the possession of one Andrews, who was driving the car for King on the day of the seizure, and was found to contain 1 1/2 gallons of "white corn" whisky. The liquor was confessedly procured and placed in the car by Andrews, but King denied any knowledge or notice thereof. Appellant J. D. Thomas interposed his claim as mortgagee. Upon consideration of the proof, the court reached the conclusion that petitioner, Thomas, had not sufficiently established a bona fide mortgage on the car, and that the owner, King, had likewise failed in the establishment of his innocence in connection with the illegal use of his automobile, and from the decree of condemnation and forfeiture this appeal is prosecuted. Only questions of fact are here presented for consideration. Since the act of 1915 (Gen. Acts 1915, p. 594) it has been the policy of this court not to enter into any analysis or discussion of the evidence in detail. Underwood v. Underwood, 200 Ala. 690, 77 So. 233. Suffice it to say it has been read and carefully considered by the court in consultation, with the result that we are persuaded the trial court was justified in the conclusion reached, and the decree rendered will therefore be here affirmed. Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.